DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any rejection of record in the previous action not addressed in this office action is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2020 has been entered.

Status of Claims
Applicant’s amendment filed on December 24, 2020 has been entered.  Claims 1-17 and 23 are cancelled.  Claims 18-22 are pending. Claims 21 and 22 are withdrawn. Claims 18-20 and under examination.

Note
Please note that Khaleda Bhuiya Hasan is now the examiner of record.

Specification
The disclosure is objected to because of the following informalities:  
on page 5, paragraph 0013, the words "met hods" should read "methods"
on page 23, paragraph 0059, the word "were" should read "where".  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent No. 8,697,359 B1, published April 15, 2014; as cited in the IDS submitted April 25, 2017) in view of Saltzman et al. (US PGP 2015/0073041 A1 published March 2015; as cited in the IDS submitted as cited in the IDS submitted April 25, 2017).  This is a new rejection necessitated by Applicant’s amendment to claim 18 to recite “wherein at least one of the first four nucleotides at the 5’ end of the isolated crRNA consists of a chemically-modified nucleotide.”
Zhang’s disclosure is directed to systems, methods, and compositions for altering expression of target gene sequences, including vector systems which encode one or more components of a CRISPR complex, as well as methods for the design and use of such vectors (see Abstract).
Regarding claims 18-20, Zhang teaches isolated crRNAs comprising a tracrRNA binding domain fused to a protospacer domain upstream of the tracrRNA binding domain with activity in a CRISPR-Cas endonuclease system (Col. 3, lines 16-44).  Zhang further teaches vector systems coding guide RNA (crRNA) which can be used in vivo and other embodiments which can be transcribed in vitro, isolated prior to delivery, and combined with isolated Cas9 mRNA (Col. 14, lines 31-33, Example 7, Col. 54, lines 42-44).  Zhang teaches guide RNA constructs in the context of chimeric sgRNA, but also teaches isolated crRNA lacking a tracrRNA, e.g., that the crRNA and tracrRNA can be separate and where “the system comprises the tracr sequence under the control of a third regulatory element, such as a polymerase III promoter” (Col. 3, line 67 to Col. 4, line 2).  Zhang teaches chemically-modified polynucleotides, including “isolated RNA of any sequence,” which “may comprise one or more modified nucleotides, such as methylated nucleotides and nucleotide analogs” (Col. 12, lines 6-16).  
Zhang teaches shortened crRNAs comprising X target-specific protospacer domains of “at least 15, 16, 17, 18, 19, 20 nucleotides, or between 15-20 nucleotides in length” (Col. 4, lines 31-34).  Zhang further teaches tracrRNA sequences of “about or more than about 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 40, 50, or more nucleotides in length” and complementary Y tracrRNA-binding domains would therefore be about the range given, which includes from 12 to 19 nucleotides (Col. 21, lines 18-41).  Zhang further teaches Y tracrRNA binding sequences of 12 nucleotides contain a minimal tracrRNA binding activity (see SEQ ID NO: 13; Example 4).  Example illustrations of optimal alignment between a tracr sequence and a tracr mate sequence are provided in Figs. 10B and 11B.
Zhang teaches that crRNAs comprising or lacking a tracrRNA moiety are readily substitutable (Col. 16, line 32 et seq. defines the various elements of a CRISPR-Cas system; Fig. 5 shows that in some situations separate crRNA/tracrRNA systems have higher activity than 'chimeric' sgRNAs).   
However, Zhang does not specifically teach the chemically-modified nucleotide selected from the group consisting of a ribose modification, an end-modifying group, and an internucleotide modifying linkage.  Zhang also does not teach ribose modifications selected from the group consisting of 2’OMe, 2”F, bicyclic nucleic acid and locked nucleic acid (LNA).
Saltzman et al.’s disclosure is directed to polymer compositions and methods for improved systemic delivery of diagnostic, prophylactic and/or therapeutic agents in vitro and in vivo, targeted to low pH tissue environments or cellular compartments (para 0003).  Saltzman et al. further teaches chemical modifications of polynucleotides for increased binding affinity or stability of the target sequence (para 0202). 
Regarding claims 19 and 20, Saltzman et al. teaches polynucleotides, including CRISPR RNAs (para 0373).  Saltzman et al. further teaches polynucleotides optionally including “one or more terminal residues or modifications at either or both termini to increase stability, and/or affinity of the oligonucleotide for its target,” necessarily including at least one of the first four nucleotides at the 5’ end of the isolated crRNA (para 0212).  Saltzman et al. teaches end-modifying groups and modified internucleotide linkages to “DNA and RNA oligonucleotides may increase the binding affinity or stability of polynucleotides, or reduce the susceptibility of polynucleotides to nuclease digestion” (para 0212 and para 0207, respectively).  Saltzman et al. 
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the crRNAs of Zhang with the chemical modifications, as described by Saltzman et al.  The ordinary artisan would have been motivated to combine teachings of Zhang and Saltzman et al. in order to stabilize the polynucleotides for transfection and enhanced gene expression alteration.  Saltzman teaches that modified polynucleotides can yield improved quantities of transfected and/or genetically modified cells (paras 0207, 0209, 0212).  The ordinary artisan would have had a reasonable expectation of success because Zhang and Saltzman et al. teach improvements to compositions altering expression of target gene sequences polynucleotides, including for CRISPR RNAs.

Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive.  Regarding rejection of claims 18-20 under 35 U.S.C 103, Examiner has withdrawn rejections citing Yang et al. and will therefore only address arguments directed towards Zhang.
Applicant alleges that Zhang and Saltzman et al. do not teach the isolated crRNA as presented in Applicant’s amended claims 18-20.  Applicant is reminded that Zhang teaches vector systems coding guide RNA (crRNA) which can be transcribed in vitro, chemically modified, isolated prior to delivery, and combined with isolated Cas9 mRNA (Col. 14, lines 31-33; Col. 12, lines 6-16; Example 7, Col. 54, lines 42-44).  Zhang further teaches that crRNAs comprising or lacking a tracrRNA moiety are readily substitutable (Col. 16, line 32 et seq.; Fig. 5 shows separate crRNA/tracrRNA systems can have higher activity than 'chimeric' sgRNAs).  Saltzman et al. teaches several chemical modifications of RNA including, end-modifying groups, modified internucleotide linkages ribose modifications, including 2'OMe groups and locked et al. further teaches that these modifications may increase the binding affinity or stability of polynucleotides, or reduce the susceptibility of polynucleotides to nuclease digestion.
  Applicant further alleges that Saltzman does not teach with specificity the location of such chemical modifications, such as at the least one of the first four nucleotides at the 5’ end of the isolated crRNA consisting of a chemically-modified nucleotide.  Applicant is reminded that Saltzman et al. teaches polynucleotides may include “one or more terminal residues or modifications at either or both termini to increase stability, and/or affinity of the oligonucleotide for its target” (para 0212).  Such modifications on a polynucleotide at its 5’ terminus would necessarily have to be at least one of the first four nucleotides at the 5’ end of the isolated crRNA.  If there are modifications greater than one, they would also be among of the first four, if they are at the 5’ terminus as described in Saltzman et al.  Examiner maintains that the combination of Zhang and Saltzman et al. do fairly teach or suggest all the limitations of amended claim 18, including claims 19 and 20 that depend from claim 18.  One of ordinary skill in the art would have been motivated to combine the teachings to arrive at Applicant’s amended claims 18-20, for the reasons discussed above.

Double Patenting - withdrawn
	Rejection of claims 18-20 is withdrawn in view of Applicant’s filing of terminal disclaimers for co-pending applications US 15/299,290 and US 15/881,684.

Conclusion
	No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636